OPINION — AG — ** EXTRA HOURS — EMPLOY ** QUESTION: " CAN THE BOARD OF COUNTY COMMISSIONERS CONTROL THE AMOUNT OF THE HOURLY, DAILY OR MONTHLY WAGE (SALARY) THAT THE COUNTY ASSESSOR, OR ANY OTHER COUNTY OFFICIAL, CAN PAY HIS EXTRA HELP AFTER THE APPROPRIATION FOR SUCH EXTRA HELP HAD BEEN DULY SET UP AND APPROVED ? — UNDER THE PROVISIONS OF 19 O.S. 179.7 [19-179.7] NO HELP (INCLUDING PART TIME OR TEMPORARY HELP) FOR A GROUP A OR B COUNTY OFFICERS AMY BE PAID COMPENSATION AT RATES DIFFERENT FROM THE RATES WHICH HAVE BEEN PROPOSED AND THE NEED FOR WHICH HAVE BEEN APPROVED BY THE BOARD OF COUNTY COMMISSIONERS; EXCEPT WHERE OTHERWISE AUTHORIZED OR DIRECTED BY SOME EXPRESS PROVISION OF 19 O.S. 179.7 [19-179.7] FIXING MAXIMUM AND MINIMUM SALARIES FOR CERTAIN DEPUTIES AND ASSISTANTS, AND OF THE COUNTY CLERK, UNDER CERTAIN CONDITIONS, FROM THE COURT FUND. OF COURSE, THE FOREGOING IS SUBJECT TO THE 75% LIMITATIONS CONTAINED IN 19 O.S. 179.12 [19-179.12] (SALARIES, COUNTY OFFICERS, EMPLOYEES, PART-TIME, ADDITIONAL HELP, ADDITIONAL EMPLOYMENT) CITE: 19 O.S. 179.7 [19-179.7], 19 O.S. 179.12 [19-179.12], 68 O.S. 286 [68-286], 62 O.S. 324.2 [62-324.2] (RICHARD M. HUFF)